Title: To John Adams from James Lovell, 21 December 1777
From: Lovell, James
To: Adams, John


     
      
       1777. 21st. December
      
     
     That you may excuse my vile manner of doing business, know that I am freezing in my little room this morning so that I can scarcely hold my pen, but, I am, here, in quiet.
     The sealed packet sent before contained Triplicates of Octr. 31st Novr. 1 and 8 which last were only an Introduction of the Bearer Col: Ewen, and an Annunciation of Mr. Laurens’s Election as President so that his Draughts might be honoured.
     I hope you will have copies made of what you have received in case several opportunities of sending offer. The distance from Boston and Portsmouth makes us lose many chances of sending from York.
    